Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is in response to original filing of January 29, 2018.  Claims 1-20 are pending and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,581,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 9 and 15: the prior art of record does not teach or render obvious the limitations as recited in independent claims 1, 9 and 15, wherein “receive, via the network communications port and from the third-party system, an authentication API call addressed to an authentication endpoint of the data provider API, the authentication API call identifying a user 
The Doraiswamy et al U.S. 10,120,734 B 1 is directed toward application programming interface (API) and services engine is configured to determine, in response to receiving a service request from an application, an application identifier for the service request based at least on an authorization token included in the service request, wherein the application identifier identifies an application that issued the service request; select, based at least on the application identifier, an application data store uniquely associated with the application that issued the service request; and process the service request using data stored by the selected application data store.
Parab et al US 2017/0359346 A1 teaches a system and method are provided for delegating entitlements to features of media services. The method includes storing, at an intermediary 
The Ruggiero et al US 2018/0004972 A1 is directed toward a system for accessing data includes an interface and a processor. The interface is to receive a request to access data and requestor information. The processor is to determine whether the data comprises sensitive data configured to have an assigned access policy and an assigned storage policy; and in the event that the data comprises sensitive data configured to have the assigned access policy and the assigned storage policy, determine whether access is allowed based at least in part on the requestor information; and in the event that access is allowed, retrieve the data based on information provided by a token and provide the data.
The Sondhi et al US 2015/0310202 A1 is directed toward a Techniques for managing identities are provided. In some examples, identity management, authentication, authorization, and token exchange frameworks may be provided for use with mobile devices, mobile 
The Above prior art references of record does not teach or render obvious the limitations as recited in independent claims 1, 9 and 15 as presented.
Regarding claims 2-8, 10-14 and 16-20, the claims are allowable based at least on their depending from an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Friday, August 13, 2021

/FATOUMATA TRAORE/
Primary Examiner, Art Unit 2436